DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Applicant’s amendments and arguments dated 12/21/2021 has been reviewed but are not found to be persuasive.    Applicant’s arguments regarding Stava and Musuvathy argue that each does not show “the above noted limitations” but does not specifically mention what these limitations are.   The underlined limitations on page 6 appear to correspond to the newly added subject matter.     All of this subject matter has been previously rejected using the same art provided in parent application 15/850,143.  No new arguments are provided.   
In response to applicant’s argument that the Musuvathy and Stava references would not be combined by one of ordinary skill in the art because “they belong to significantly different fields of arts and their approaches differ considerably”, the examiner notes that this is not a requirement for a combination of references.   Each of these references is certainly in the same field of endevour – that of modeling of internal meshes.   While it is true that each references teaches different aspects of this internal mesh modeling, the test for obviousness is what would have been obvious to one of ordinary skill in the art when viewing the full contents of both pieces of art.
The obviousness rejection is maintained and adjusted based on applicant’s amendments.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent publication 2015/0193559 to Musuvathy in view of “Stress Relief:  Improving Structural Strength of 3D Printable Objects” by Stava et al.
Referring to claims 1, 11, and 20, Musuvathy shows a computer-implemented method, system, and non-transitory computer-readable storage medium for printing a 3D object based on a virtual three dimensional (3D) object, comprising:
 receiving a model of a solid 3D object, the model including a boundary and an internal volume (paragraph 0023 – “The input is a solid model in either boundary representation (Brep) CAD or polygonal mesh format.”); 
meshing the internal volume to generate a polygonal mesh representation of the internal volume and generating a lattice microstructure corresponding to the polygonal mesh representation, wherein the lattice microstructure includes representations of solid parts for the From the implicit volume representation, the internal lattice structure surface is extracted as a polygonal mesh and post-processed to improve the shape. The internal surface is then combined with the outer surface of the solid model to fabricate the desired model with lattice structures.”), the lattice microstructure conformal to the boundary and the solid parts comprising cones or cylinders (Figures 9, 10, 12A.  Figure 13B shows using cylinders); and generating a lightweight representation for the solid 3D object, the lightweight representation comprising the shell and the lattice microstructure (Figure 14 – “manufacture the lattified model” step 1435).
Musuvathy does not show wherein a density of edges vary in the polygonal mesh representation based on a stress analysis for the model.
Stava shows wherein the generating of the polygonal mesh representation is controlled based on a stress analysis for the model  (section 4.2, Local Thickening).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the stress analysis and modification of the model of Musuvathy as shown in Stava in order to provide “automatic detection and correction of problematic cases” which could result in printing defects (Stava abstract).

Referring to claim 2 and 12, Musuvathy shows sending the lightweight representation to a 3D printer for creating the solid 3D object. (paragraph 0038 – additive manufacturing).
Referring to claim 3 and 13, Musuvathy shows wherein wherein the model is based on a computer-aided design (CAD) model for a physical object (Figures 2-4B).

Stava shows the use of a closed triangle mesh as the input mesh for a 3D printable system (watertight triangle mesh, page 2, “2     System Pipeline”, second sentence).
It would have been obvious to one of ordinary skill in the art to use a triangle mesh as the specific mesh type because it is a subset of the polygonal meshes noted in Musuvathy and is being used in a manner known in the art for the purpose for which it is intended.   Stava further shows stress testing for various aspects of a latticed model.   As these stress tests are directly related to the aspects of the modeling done in Musuvathy they are considered to be related art being used for its intended purpose.
Referring to claim 5 and 15, Musuvathy shows wherein offsetting the closed triangle mesh by a predetermined distance to generate an offset model; and determining an intersection between the closed triangle mesh and the offset model, wherein the internal volume is represented based on the intersection (paragraph 0023 – “The thickness of the surface is specified in order to create the hollow model. The thickness value can be variable across the surface of the model. A cell template is specified for application within the lattice model. The cell template shape is designed as a skeleton structured of connected line segments and an associated thickness that defines the 3D volume of the template as an offset of the skeleton.”).

Referring to claims 7 and 17, Musuvathy shows wherein the lattice microstructure comprises support struts  (Figures 5 and 13B shows clear cylindrical objects used in the lattice).
Referring to claim 8, Stava shows wherein a density of edges in an area of the model is directly related to an amount of stress based on the stress analysis (local thickening).
Referring to claims 9, 10, 18, Stava shows wherein the generating of the lattice microstructure comprises: controlling one or more dimensions of the representations of the solid parts of the lattice microstructure based on the stress analysis for the model and wherein a ratio of a cylinder (or dimensions of the solid parts of the lattice) in an area of the model is directly related to an amount of stress based on the stress analysis (this is the goal of the local thickening and hollowing in Stava as shown above, further Section 4.3, strut thickness).
Referring to claim 13, Musuvathy shows wherein the input model comprises a CAD model (paragraph 0026).
Referring to claim 19, Stava shows controlling one or more dimensions of the solid parts of the lattice microstructure based on an output of a stress analysis for the input model (local thickening, further Section 4.3, strut thickness).





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MASINICK whose telephone number is (571)272-3746.  The examiner can normally be reached on M-Th, 8-6, F, 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL D MASINICK/Primary Examiner, Art Unit 2117